Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 1/15/2021 has been entered.  Claims 1 and 3-11 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection and double patenting rejection previously set forth in the Non-Final Office Action mailed 10/19/2020.

	Response to Arguments
Applicant amends independent claims 1, 10, and 11 to similarly recite “a positional information acquisition unit configured to acquire positional information of a region of blank data if the image includes the region of blank data for adjusting an image size outside a region of actual image data in the image”,
a processing unit configured to perform processing for removing the region of blank data of the image based on the positional information acquired by the positional information acquisition unit”, and “wherein in a case where the image includes the region of blank data, the conversion unit performs the dynamic range converting on the image after the region of blank data of the image is removed by the processing unit”.  Applicant argues on pages 8-10 regarding claims 1 and 3-11 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Van der Vleuten is no modified with Drimbarean and Chasen to teach the limitations as recited.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: an image acquisition unit configured to acquire an image, a positional information acquisition unit configured to acquire positional information of a region of blank data if the image includes the region of blank data for adjusting an image size outside a region of actual image data in the image, a processing unit configured to perform processing for removing the region of blank data of the image based on the positional information acquired by the positional information acquisition unit, a determination unit configured to determine (1} a dynamic range of the image and (2) a dynamic range that is capable of being displayed at an output destination, and a conversion unit configured to convert the dynamic range of the image in accordance with the dynamic range that is capable of being displayed at the output destination if the dynamic range of the image and the dynamic range that is capable of being displayed at the output destination do not match, in claim 1 and dependent claims 2-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Vleuten et al. (US PGPUB 20140225941) in view of Drimbarean et al. (US PGPUB 20070189748) and in further view of Chasen et al. (US PGPUB 20040025112).
As per claim 1, Van der Vleuten discloses an image output apparatus capable of displaying a plurality of images side by side on a display unit (Van der Vleuten, abstract), the image output apparatus comprising:
a memory and at least one processor and/or at least one circuit to perform operations of the following units (Van der Vleuten, [0085]-[0087], image processing device):
an image acquisition unit configured to acquire an image (Van der Vleuten, [0086]-[0087], where the content is received from a DVD or Blue-Ray disk via a distribution path; this maps to an image acquisition unit);
a determination unit configured to determine (1} a dynamic range of the image and (2) a dynamic range that is capable of being displayed at an output destination (Van der Vleuten, [0046] and [0270]-[0272], where a dynamic range indication is received from the display device specifying the dynamic range it is capable of displaying); and
a conversion unit configured to convert the dynamic range of the image in accordance with the dynamic range that is capable of being displayed at the output destination if the dynamic range of the image and the dynamic range that is capable of being displayed at the output destination do not match (Van der Vleuten, [0272], where the 
Van der Vleuten discloses adapting the dynamic range of content to match the dynamic range that the display is capable of displaying based on dynamic range parameters received from the display.  However Van der Vleuten doesn’t disclose a positional information acquisition unit configured to acquire positional information of a region of blank data if the image includes the region of blank data for adjusting an image size outside a region of actual image data in the image;
a processing unit configured to perform processing for removing the region of blank data of the image based on the positional information acquired by the positional information acquisition unit; 
wherein in a case where the image includes the region of blank data, the conversion unit performs the dynamic range converting on the image after the region of blank data of the image is removed by the processing unit.
However Drimbarean discloses a positional information acquisition unit configured to acquire positional information of a region of background data (Drimbarean, Fig. 3, #135 and [0042]-[0043], where foreground and background are separated and so that the foreground image can be converted to high dynamic range; this maps to acquiring positional information of the foreground and background regions);
a processing unit configured to perform processing for removing the region of background data of the image based on the positional information acquired by the positional information acquisition unit (Drimbarean, Fig. 3, #135 and [0042]-[0043], where separating the foreground from the background maps to removing the background before HDR processing); 
wherein in a case where the image includes the region of background data, the conversion unit performs the dynamic range converting on the image after the region of  data of the image is removed by the processing unit (Drimbarean, Fig. 3, #135 and [0042]-[0043], where separating the foreground from the background maps to removing the background before HDR processing).
Van der Vleuten and Drimbarean are analogous since both of them are dealing with the conversion of dynamic range between high-dynamic range and low dynamic range in images or portions of images. Van der Vleuten provided a way of changing the dynamic range of an image to match that which the display is capable of displaying.  Drimbarean provided a way of separating out background from photographic images and updating the foreground only to a higher dynamic range and the background to a lower dynamic range.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate separating out the background taught by Drimbarean into modified invention of Van der Vleuten such that system will be able to update the dynamic range of the background automatically rather than with a time-consuming manual process (Drimbarean, [0005]-[0006]).
Van der Vleuten in view of Drimbarean doesn’t disclose acquiring the positional information of a region of blank data for adjusting an image size outside a region of actual image data in the image and removing the blank data before conversion of the dynamic range of the image.  But adjusting the image size of an image on top of a region of blank data is known in the art.  Chasen discloses updating the size of a window on top of a “desktop” (blank area), where the user can adjust the size of the window larger or smaller and the background “desktop” helps the user see the window boundaries (Chasen, Fig. 13 and [0051], where the window is resized over a black “desktop” which maps to a blank area).  The claimed invention differs from Chasen in that it substitutes dynamic range adjustment in a separated foreground of an image for the adjustment in window size.  Such substitution is, however, well known in the art.  One of ordinary skill in the art would have used the known function of window sizing over a blank background to perform a simple substitution of the system of Chasen using a resizable 

As per claim 3, claim 1 is incorporated and Van der Vleuten in view of Drimbarean and Chasen discloses wherein the units further comprise an output unit configured to output images (Van der Vleuten at Fig. 23),
wherein the output unit performs first output processing of outputting an image with a first dynamic range to an output destination that is capable of displaying images with the first dynamic range and second output processing of outputting an image with a second dynamic range to an output destination that is capable of displaying images with the second dynamic range (Van der Vleuten, [0098], where the conversion is only performed if the system needs to display an LDR image on and HDR display or vice versa; the “if” implies no conversion is performed if it isn’t needed),
wherein the conversion unit performs first conversion processing of converting an image with the first dynamic range into an image with the second dynamic range and second conversion processing of converting an image with the second dynamic range into an image with the first dynamic range (Van der Vleuten, [0014], [0046], and [0090], where the system can convert an LDR image to HDR for an HDR display and vice versa),
wherein if an image with the first dynamic range is to be output through the first output processing, processing of converting an image with the second dynamic range into an image with the first dynamic range is performed through the second conversion processing (Van der Vleuten, [0098], “if an LDR image is received and should be presented on an HDR display, a conversion from LDR to HDR should be performed”; the second conversion processing maps to converting an LDR image to HDR), and 
wherein if an image with the second dynamic range is to be output through the second output processing, processing of converting an image with the first dynamic range into an image with the second dynamic range is performed through the first conversion processing (Van der Vleuten, [0098], “If an HDR image is received and should be presented on an LDR display, a conversion from HDR to LDR should be performed”; the first conversion processing maps to converting an HDR image to LDR).

As per claim 4, claim 1 is incorporated and Van der Vleuten in view of Drimbarean and Chasen discloses wherein as the second conversion processing, conversion processing capable of expressing a tone higher than a predetermined luminance and conversion processing capable of expressing a tone lower than the predetermined luminance are selectable (Van der Vleuten, [0098], “if an LDR image is received and should be presented on an HDR display, a conversion from LDR to HDR should be performed”; [0185], where brightness can be substantially increased in areas; and [0155], [0292], and Fig. 6, where dark regions are expanded to be displayed darker than in the LDR image).

As per claim 7, claim 3 is incorporated and Van der Vleuten in view of Drimbarean and Chasen discloses wherein the second dynamic range is a wider dynamic range than the first dynamic range (Van der Vleuten, [0014], [0046], and [0090], where the system can convert an LDR image to HDR for an HDR display and vice versa; when converting from LDR to HDR, HDR, the second, is a wider dynamic range).

As per claim 8, claim 7 is incorporated and Van der Vleuten in view of Drimbarean and Chasen discloses wherein the first dynamic range is standard dynamic range (SDR), and the second dynamic range is high dynamic range (HDR) (Van der Vleuten, [0014], [0046], 

As per claim 10, the limitations of this claim substantially correspond to the limitations of claim 1.

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the image output apparatus which is capable of displaying a plurality of images side by side on a display unit, which are disclosed by Van der Vleuten at Fig. 23), thus they are rejected on similar grounds.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Vleuten et al. (US PGPUB 20140225941) in view of Drimbarean et al. (US PGPUB 20070189748) and in further view of Chasen et al. (US PGPUB 20040025112) as applied to claim 1 above, and in further view of Knibbeler et al. (US PGPUB 20140210847).
As per claim 5, Van der Vleuten discloses wherein if an image is to be output to a plurality of output destinations, the conversion unit performs the dynamic range conversion processing for each of the output destinations (Van der Vleuten, [0179], where conversion data can be provided for a plurality of different displays).
Van der Vleuten doesn’t disclose displaying an image concurrently to multiple displays.  However Knibbeler discloses wherein if an image is to be output concurrently to a plurality of output destinations, the conversion unit performs the dynamic range conversion processing for each of the output destinations (Knibbeler, Fig. 23, #530 and [0388], where the user checks the images being displayed concurrently on both LDR and HDR displays).


As per claim 6, claim 1 is incorporated and Van der Vleuten in view of Drimbarean and Chasen doesn’t disclose but Knibbeler discloses wherein if an image is to be output concurrently to a plurality of output destinations each capable of displaying a different dynamic range of images, the conversion unit performs a conversion for achieving a dynamic range that can be displayed by a second output destination on an image converted to have a dynamic range that can be displayed by a first output destination (Knibbeler, Fig. 23, #530 and [0388], where the user checks the images being displayed concurrently on both LDR and HDR displays; he is checking a mapping of the video data from LDR to corresponding HDR).
See claim 5 rejection for reason to combine.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Vleuten et al. (US PGPUB 20140225941) in view of Drimbarean et al. (US PGPUB 20070189748) and in .
As per claim 9, claim 3 is incorporated and Van der Vleuten in view of Drimbarean and Chasen doesn’t disclose but Baar discloses wherein an image whose dynamic range has been converted by the conversion unit and which is output by the output unit is displayed on a list such that the image is displayed side by side with an image with the same dynamic range with which the output destination is compliant (Baar, Fig. 8 and [0063], where, SDR and HDR mapping curves are coordinated for the purposes of displaying content of either time next to each other on the same display in order to make the content more visually appealing).
Van der Vleuten in view of Drimbarean and Chasen discloses adapting the dynamic range of content to match a plurality of different displays if necessary.  Baar contains a “comparable” process of displaying two images side by side with another image in the same dynamic range that has been improved in the same way as the claimed invention.  Baar’s known “improvement” could have been applied in the same way to the “base” process of Van der Vleuten in view of Drimbarean and Chasen and the results would have been predictable.  Both Van der Vleuten in view of Drimbarean and Chasen and Baar use and disclose similar system functionality (i.e. SDR and HDR image displaying which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/DIANE M WILLS/            Primary Examiner, Art Unit 2619